Citation Nr: 0514473	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  99-06 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	D. G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The appellant had service in the Army National Guard, 
including initial active duty for training from September 
1976 to December 1976, and later periods of active duty for 
training and inactive duty training.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 RO rating decision 
which, in pertinent part, denied service connection for a 
left shoulder disability.  The veteran testified in support 
of his claim at a February 1999 RO hearing and a July 2001 
Board videoconference hearing.  In October 2001, the Board 
remanded this appeal to the RO for further development.  

In a November 2002 decision, the Board denied the claim.  The 
claimant then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a May 2003 joint motion, the 
parties (the claimant and the VA Secretary) asked the Court 
to vacate and remand the Board decision.  By a May 2003 
order, the Court granted the motion.  In January 2004, the 
Board remanded this appeal to the RO for further development.  


FINDING OF FACT

During a period of active duty for training the appellant had 
a left shoulder contusion which was acute and transitory and 
resolved without residual disability.  His current left 
shoulder disability, including arthritis and a torn rotator 
cuff, began many years after service and was not caused by 
any incident of service.  


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 101(24), 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant had service in the Army National Guard, 
including initial active duty for training from September 
1976 to December 1976, and later periods of active duty for 
training and inactive duty training.  

His service medical records indicate that on May 17, 1977, he 
was treated for an injured left shoulder after he reportedly 
was hit by the tailgate of a cargo truck the previous day.  
The examiner noted that there was tenderness on palpation 
anteriorly and that the serviceman's shoulder was well 
located.  The examiner also reported that the serviceman did 
not complain of pain on motion of the shoulder.  The 
impression was contusion of the left shoulder.  A May 1977 
statement of medical examination and duty status, reported 
that on May 16, 1977, the serviceman was loading ammunition 
into a cargo truck when the tailgate fell and struck him on 
the left shoulder.  It was noted that the nature of the 
serviceman's injury was a bruised left shoulder.  There was a 
notation that the serviceman was on active duty for training 
(two-week annual training) at the time of the injury.  
Subsequent service medical records do not specifically refer 
to complaints of or treatment for a left shoulder disorder.  
On a medical history form for an August 1981 periodic 
examination, the serviceman checked that he did not have a 
painful or trick shoulder and that he had did not have a 
bone, joint or other deformity.  The August 1981 objective 
examination report included a notation that the serviceman's 
upper extremities were normal.  Records dated in March 1985 
noted that the serviceman had several current ailments and 
that he was not qualified for retention.  In reporting past 
history, the serviceman related, in part, that he had past 
trauma to his left shoulder while loading a truck.  The 
impression was that the serviceman was not fit for duty in 
the National Guard due to an accident in a private 
occupation; various ailments were noted, but there was no 
reference to a left shoulder disability.  

Private treatment records dated from 1982 to 1998 show that 
the appellant was treated for multiple disorders.  A March 
1996 report from J. A. Ibanez, M.D., noted that the 
appellant's range of motion was good throughout all joints 
except the spine and right knee.  The impression did not 
refer to a left shoulder disability.  A September 1998 
outpatient treatment entry from the Community Healthcare 
Services of Polk County noted that the appellant complained 
of left shoulder pain.  The assessment included left shoulder 
pain.  An October 1998 entry from such facility noted that 
the appellant complained of a lengthy period of soreness of 
the left upper chest area and shoulder.  The assessment 
included musculoskeletal chest pain and left shoulder pain.  
An October 1998 radiological report related an impression of 
mild degenerative changes in the acromioclavicular joint.  

In statement received in October 1998, the appellant reported 
that after his shoulder injury during his period of service, 
he was returned to regular duty.  He stated that no X-rays 
were taken of his shoulder.  The appellant indicated that 
during his years in the National Guard, he complained of 
shoulder problems and was sent to headquarters to have a 
doctor look at him.  He also noted that later he went to a 
doctor because he thought he was having heart problems, but 
that it really was a deep shoulder injury.  

Private treatment records dated from November 1998 to 
February 1999 indicate that the appellant received treatment 
for disorders including a left shoulder disability.  A 
February 1999 treatment entry from the Community Healthcare 
Services of Polk County related an assessment which included 
chronic neck/left upper extremity pain.  A February 1999 
report from the Bartow Family Healthcare Clinic noted an 
assessment which included chronic neck and left upper 
extremity pain.  A February 1999 entry from S. Zemankiewicz, 
M.D., noted that the appellant complained of pain in his left 
shoulder.  The diagnosis was a torn left rotator cuff.  

At a February 1999 RO hearing, the appellant testified that 
he injured his left shoulder when he was unloading ammunition 
from a truck.  He reported that a tailgate fell and boxes of 
ammunition landed on his left shoulder.  The appellant 
indicated that the injury occurred in the line of duty.  He 
reported that over the years he thought he had a heart 
condition because he had chest pain, but they could find 
nothing wrong with his heart.  The appellant stated that he 
was medically disqualified and that he was told it was 
because of his hypertension, phlebitis, and his left 
shoulder.  He said that his doctor told him that X-rays 
showed the he had an old injury.  

Private treatment records dated from 1999 to 2001 show that 
the appellant received treatment for a left shoulder 
disability.  A March 1999 report from Dr. Zemankiewicz noted 
that the appellant had a partially torn rotator cuff, 
impingement syndrome and arthritis of the left shoulder.  An 
April 2001 report from M. L. Fisher, M.D., related an 
impression of left shoulder rotator cuff tear and left 
shoulder acromioclavicular joint disease.  A May 2001 report 
noted the same impression.  

In a July 2001 statement, Dr. Fisher reported that he had 
treated the appellant in April 2001 and May 2001 for 
complaints of left shoulder pain.  Dr. Fisher reported that 
the appellant stated that he had suffered such pain for 
thirty years and that he was injured during service in 
"Vietnam."  Dr. Fisher noted that a MRI two years earlier 
had shown a partial rotator cuff injury and tendonitis, as 
well as hypertrophy at the acromioclavicular joint and 
impingement.  Dr. Fisher stated that he had reviewed records 
from the appellant's military service and that they did 
indeed show that he injured his left shoulder.  It was 
specifically noted that such records indicated that a 
tailgate of a cargo truck struck the appellant in the left 
shoulder on May 16, 1977.  Dr. Fisher indicated that it was 
his opinion "that this injury in 1977 while in the military 
is as likely or as likely not the cause of his current left 
shoulder complaints.  Certainly, if he has had pain in the 
left shoulder since 1977, then I would assume that his 
current pain is related to that injury."  

At a July 2001 Board videoconference hearing, the appellant 
testified that he injured his shoulder while he was on 
training duty.  He stated that he bent down to pick up a box 
and that a tailgate fell and other boxes fell on his 
shoulder.  The appellant noted that the boxes were filled 
with ammunition and weighed approximately seventy-five 
pounds.  He indicated that he went to a medic after the 
injury and that X-rays were not taken.  The appellant 
reported that he was given something for the pain and was 
sent back to duty.  He stated that his left shoulder gave him 
problems for the rest of his time in the service.  The 
appellant reported that he was having chest pain and numbness 
in the shoulder which ran down his left arm and that he 
thought he was having a heart condition.  He noted that they 
never found a heart condition.  The appellant indicated that 
after his period of service, he had trouble getting his 
records.  He stated that he later underwent a MRI and was 
found to have a rotator cuff injury and capsulitis.  The 
appellant reported that presently, he was unable to lift his 
shoulder above his head.  He noted that he always had 
tenderness and that some of the pain medication that he was 
taking for a back injury had masked some of his pain.  

The appellant underwent a VA orthopedic examination in July 
2002.  It was noted that the claims file was reviewed.  The 
appellant stated that when he was in the military in 1977 he 
was injured when he was unloading boxes of ammunition and 
they fell on him after a tailgate fell off and collapsed.  
The examiner commented that the appellant stated that he had 
on and off shoulder pain since that time, but that he had 
been noted to have a normal joint examination on multiple 
occasions.  The appellant described current left shoulder 
symptoms.  It was reported that a recent MRI scan 
demonstrated a partial tear of his rotator cuff and that X-
rays showed moderate degenerative disease consistent with 
age.  The examiner stated that, on review of the records, 
there was evidence of normal joint exams in the past although 
the appellant said that he had joint pain since his initial 
injury.  The examiner commented that it was his medical 
opinion that the appellant's current left shoulder disability 
began in the mid 1990s and was related to a partial rotator 
cuff tear.  The examiner stated that it was less likely as it 
was not that the current left shoulder disability was related 
to the 1977 injury while in the service.  

In an August 2002 statement, the appellant reported that the 
only injury he ever suffered was when he was in the service.  
He noted that his service records indicated that the injury 
occurred in 1977.  In a statement received in December 2002, 
the veteran disputed the VA examiner's opinion that his left 
shoulder disability began in the 1990s.  

II.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military, naval, or air service.  38 U.S.C.A. 
§§ 101(24), 1131; 38 C.F.R. § 3.303.  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred in or aggravated in the line of duty, and any period 
of inactive duty training during which the individual was 
disabled or died from an injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24).  

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The appellant's service medical records show that he 
sustained a contusion/bruise of his left shoulder in May 1977 
during a period of active duty for training (two-week annual 
training).  The later service medical records do not refer to 
a left shoulder problem.  An August 1981 objective 
examination included a notation that the upper extremities 
were normal.  Records dated in March 1985 indicate that he 
had several current ailments and that he was not qualified 
for retention.  In reporting his past history, the serviceman 
related, in part, that he had a past trauma to his left 
shoulder while loading a truck.  The impression was that he 
was not fit for duty in the National Guard due to an accident 
in a private occupation.  Various ailments were noted at that 
time, but there was no reference to any left shoulder 
disability.  An actual chronic left shoulder disability was 
not diagnosed during the appellant's periods of service which 
provides negative evidence against his claim.  

The first post-service clinical evidence of any left shoulder 
problem was in September 1998, many years after the 
appellant's periods of service.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).  

A September 1998 outpatient treatment entry noted complaints 
of left shoulder pain.  Subsequent treatment reports show 
variously diagnosed left shoulder problems including 
arthritis and a torn rotator cuff.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In a July 2001 statement, Dr. Fisher reported that he had 
recently treated the appellant for complaints of left 
shoulder pain.  Dr. Fisher indicated that the appellant 
stated that he had suffered such pain for thirty years and 
that he was injured during service in "Vietnam."  (The 
Board notes the appellant had no service in Vietnam.)  Dr. 
Fisher said that he had reviewed records from the appellant's 
military service and that they showed that he injured his 
left shoulder.  Dr. Fisher opined, "that this injury in 1977 
while in the military is as likely or as likely not the cause 
of his current left shoulder complaints.  Certainly, if he 
has had pain in the left shoulder since 1977, then I would 
assume that his current pain is related to that injury."  

The Board observes that the reference in Dr. Fisher's 
statement to the appellant having shoulder pain since 1977 is 
based solely on an unsubstantiated history provided by the 
appellant when he recently saw Dr. Fisher.  See Reonal v. 
Brown, 5 Vet.App. 458 (1993).  Additionally, the actual 
medical records for more than 20 years after the 1977 left 
shoulder contusion contain no objective findings of a left 
shoulder disorder.  There is no credible evidence of 
continuity of symptomatology (38 C.F.R. § 3.303(b)) following 
the 1977 service incident.  Further, Dr. Fisher's statement 
that the injury in 1977 was as likely or as likely not the 
cause of the left shoulder complaints is equivocal.  The 
Board also notes that although Dr. Fisher said that he had 
reviewed some of the service medical records, there is no 
indication that he reviewed all the records in the claims 
file.  Although an examiner can render a current diagnosis 
based on his examination of a claimant, without a thorough 
review of the record, his opinion regarding etiology can be 
no better than the facts alleged by the claimant.  See Swann 
v. Brown, 5 Vet.App. 229 (1993).  Given such circumstances, 
the Board finds that Dr. Fisher's opinion has low probative 
value on the issue of service connection.  

On the other hand, the July 2002 VA examiner, in addition to 
examining the appellant, reviewed the claims folder.  The VA 
examiner noted the appellant claimed left shoulder problems 
since the service injury, although there had been a number of 
normal examinations since then.  The VA examiner noted that 
the current left shoulder disability began in the mid 1990s 
and was related to a partial rotator cuff tear, and it was 
opined that it was less likely as it was not that such had a 
relation to the 1977 injury while in the service.  The VA 
examiner specifically addressed the entire medical history 
and provided a rationale for his opinion.  Moreover, the VA 
examiner's opinion is consistent with the historical records.  
Therefore, the Board finds that the opinion provided by the 
VA examiner is more probative than the opinion provided by 
Dr. Fisher.  See Wensch v. Principi, 15 Vet.App. 362 (2001).  
This opinion provides more negative evidence against this 
claim.  

The evidence as a whole shows no continuity of symptomatology 
of a left shoulder disability since service.  38 C.F.R. 
§ 3.303(b); Mense v. Derwinski, 1 Vet.App. 354 (1991).  Nor 
is any current left shoulder disability otherwise adequately 
medically linked to an incident of service.  The appellant 
has alleged that his current left shoulder disability had its 
onset during service.  However, the appellant, as a layman, 
is not competent to give a medical opinion on the diagnosis 
or etiology of a condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the left shoulder injury during a period of active duty 
for training was acute and transitory and resolved without 
residual disability, and that the current left shoulder 
disability began many years after periods of service and was 
not caused by any incident of service.  The Board concludes 
that a left shoulder disability was not incurred in or 
aggravated by service.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

III.  Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
indicates, generally, that four elements are required for 
proper VCAA notice: (1) the evidence that is needed to 
substantiate the claim(s); (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to his claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  In a February 1999 RO 
hearing, a March 1999 statement of the case, an April 2001 
letter, a July 2001 Board hearing, a December 2001 letter, an 
August 2002 supplemental statement of the case, an August 
2004 letter, and a September 2004 supplemental statement of 
the case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claims as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for a left shoulder disability.  The 
discussions in the rating decision, the statement of the 
case, the supplemental statements of the case, and at the 
Board hearing held in July 2001 have informed the veteran of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.  

With regard to the Court's Order, it is important to note 
that the sole basis of the joint motion and the Board remand 
in January 2004 was to fulfill the duty to notify.  No other 
problems were cited with regard to the Board's prior decision 
in this case.  To cure this problem, the Board remanded this 
case in January 2004 simply to meet this requirement.  A 
letter was sent in August 2004.  In response, the veteran's 
attorney, in August 2004, stated that he was "unable 
afterwards to understand what evidence or information, if 
any, you are telling us is missing."  In this regard, it is 
important for the veteran to understand that the Board 
believes that no evidence or information is "missing".  
Simply stated, the Board was required to ask this question in 
order to meet the requirements of the joint motion.               

In August 2004, the veteran's attorney notes that the veteran 
has stated that there is nothing more to submit.  Thus, 
further letters to the veteran would provide no basis to 
grant this claim.           

In this case, there can be no harm to the veteran, as the VA 
has made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the requests for information and a VA 
medical opinion has been obtained.  Therefore, further delay 
in the adjudication of this case is not warranted.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in this case (if any) must be considered harmless 
error.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  In this regard, the Board must note 
that it has remanded this case in order to assist the veteran 
with the development of his claim.  Extensive medical records 
have been obtained by the RO.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  The Board is not 
aware of a basis for speculating that any other relevant VA 
or private treatment records exist that has not been 
obtained.  

In this regard, the Board must note that based on a detailed 
review of the medical evidence of record, the Board must find 
that the medical evidence in this case appears complete.  The 
RO has attained pertinent medical records cited by the 
veteran over an extensive period of time.  Moreover, neither 
the veteran nor his representative has indicated that there 
is any outstanding pertinent evidence that the RO has not 
already obtained or attempted to obtain.  The veteran stated 
that he had nothing else to submit.  Beyond this, a VA 
examination was undertaken, with a medical opinion as to the 
etiology of the disorder at issue that the Board believes is 
entitled to great probative weight.  A further examination is 
not needed because there is no persuasive evidence that the 
claimed condition may be associated with his military 
service.  This is discussed in more detail above.  

Consequently, the Board finds that VA has satisfied the duty 
to assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


ORDER

Service connection for a left shoulder disability is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


